IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                          NO. AP-76,037



                        EX PARTE KEITH M. TAYLOR, Applicant



               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
               CAUSE NO. 05-00643 IN THE 194TH DISTRICT COURT
                           FROM DALLAS COUNTY



       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated

robbery and sentenced to 30 years’ imprisonment. The Fifth Court of Appeals affirmed his

conviction. Taylor v. State, No. 05-06-00269-CR, (Tex. App. – Dallas, 2007, no pet.) (not

designated for publication).

       Applicant contends that his appellate counsel rendered ineffective assistance because counsel

failed to timely notify Applicant that his conviction had been affirmed and failed to advise him of
                                                                                                      2

his right to petition for discretionary review pro se.

       The trial court has entered findings of fact and conclusions of law that appellate counsel

failed to timely notify Applicant that his conviction had been affirmed and failed to advise him of

his right to petition for discretionary appeal pro se. The trial court recommends that relief be

granted. Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997). We find, therefore, that

Applicant is entitled to the opportunity to file an out-of-time petition for discretionary review of the

judgment of the Fifth Court of Appeals in Cause No. 05-06-00269-CR that affirmed his conviction

in Case No. 05-00643 from the 194th Judicial District Court of Dallas County. Applicant shall file

his petition for discretionary review with the Fifth Court of Appeals within 30 days of the date on

which this Court’s mandate issues.



Delivered: November 26, 2008
Do not publish